  Case 2:16-cv-00758-DBP Document 35 Filed 12/10/20 PageID.564 FILED
                                                                Page 1 of 4
                                                           2020 DEC 10
                                                              CLERK
                                                        U.S. DISTRICT COURT


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 JAMISON J. BROWN,
                                                   Case No. 2:16-cv-00758-DBP
                         Plaintiff,
 v.                                                MEMORANDUM DECISION AND
                                                   ORDER DENYING MOTION FOR
 Carolyn W. Colvin,                                ATTORNEY FEES
 Acting Commissioner of the Social Security
 Administration,                                   Chief Magistrate Judge Dustin B. Pead

                         Defendant.


         Before the court is attorney Howard D. Olinsky’s (Plaintiff’s Counsel) Petition for an

award of Attorney Fees pursuant to 42 U.S.C. §406(b) based upon the contingency fee

agreement between Plaintiff and Plaintiff’s Counsel. (ECF No. 32.) The court will deny the

request, finding the proposed “effective hourly attorney rate [of] $1,246.40”, to be unreasonable.

                                         BACKGROUND

         On June 24, 2016, Plaintiff Jamison J. Brown hired Plaintiff’s Counsel to represent his

claims on a contingency fee basis against the Social Security Administration for denial of

disability insurance benefits. Plaintiff and Plaintiff’s Counsel agreed that the contingency fee

would be 25 percent of past-due benefits awarded as a result of Plaintiff’s claims. (ECF No. 32-2

p. 2.)

         On May 12, 2017, the court granted Defendant’s unopposed motion to remand this matter

pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings. (ECF No. 27.) On

August 22, 2017, Plaintiff’s Counsel was awarded attorney fees under the Equal Access to

Justice Act (EAJA) in the amount of $5,918.24. (ECF No. 31.) Thereafter, the Social Security

Administration awarded Plaintiff $153,656.00 in past due benefits, and Plaintiff’s Counsel filed
     Case 2:16-cv-00758-DBP Document 35 Filed 12/10/20 PageID.565 Page 2 of 4




the instant motion seeking the court’s authorization for attorney’s fees under 42 U.S.C. §406(b).

Defendant does not oppose the motion. (ECF No. 34.)

                                                     DISCUSSION

           A district judge “must independently assess the reasonableness” of the terms in a

contingency fee agreement. Gisbrecht v. Barnhart, 535 U.S 789, 808 (2002) (quotation omitted).

All fee decisions “are committed to the district court’s sound discretion.” McGraw v. Barnhart,

450 F.3d 493, 505 (10th Cir. 2006).

           Attorney fees under 42 U.S.C. §406(b) are awarded from the claimant’s past-due

benefits, capped at 25 percent of the total of the past-due benefits, and must be reasonable. 42

U.S.C. §406(b). In this case, the Social Security Administration awarded Plaintiff $153,656.00

and Plaintiff’s Counsel seeks authorization for fees in the amount of $32,414.00. (ECF No. 32-

1.)

           Plaintiff’s Counsel’s request does not exceed the 25 percent threshold. 1 The court,

however, is concerned with the effective hourly attorney rate of $1,246.40, finding it

unreasonable. Section 406(b) “calls for court review of [fee] arrangements as an independent

check, to assure that they yield reasonable results in particular cases,” and to guard against

windfalls for lawyers. Gisbrecht v. Barnhart, 535 U.S.789, 807-08 (2002). A § 406(b)

determination “must begin with the contingent fee”, then other items may be considered such as

a “statement of the lawyer’s normal hourly billing charge for noncontingent-fee cases” or

considerations relevant to the lodestar. Russell v. Astrue, 509 F. App'x 695, 697, 2013 WL

363478, at *2 (10th Cir. 2013).




1
    A quarter of the past-due benefits is $38,414.



                                                         2
    Case 2:16-cv-00758-DBP Document 35 Filed 12/10/20 PageID.566 Page 3 of 4




         There is not a bright line standard for exactly what amount is a reasonable fee. There is,

however, some guidance from other courts in this jurisdiction. See Gulbransen v. Colvin, 2015

WL 1896559, at *2 (D. Utah Apr. 27, 2015) (granting fee request resulting in an hourly rate of

$862.88, an “amount [that] is on the high-end of what the Court would find to be reasonable”);

Russell v. Astrue, 509 F. App'x 695, 696 (10th Cir.2013) (finding that the district court did not

abuse its discretion when reducing a contingency-fee award because the total requested fee

would amount to $611.53 per hour); Gordon v. Astrue, 361 F. App'x 933, 936 (10th Cir.2010)

(finding the district court did not abuse its discretion by reducing a contingency-fee award

because it would have resulted in a high hourly rate, and instead entering an hourly rate of $300);

Scherffius v. Astrue, 296 F. App'x 616, 620 (10th Cir.2008) (finding that the district court did not

abuse its discretion when determining that the “effective $442 hourly rate would be a windfall

for obtaining a voluntarily remand in a substantively easy and routine case”).

         Here, the matter was remanded on an unopposed motion by Defendant. There was no

responsive brief filed by Defendant or any reply filed by Plaintiff. In sum, an opening brief was

filed, and then shortly thereafter, the unopposed motion to remand was granted. Plaintiff’s

counsel seeks an award of $32,414.00 for an effective attorney hourly rate of $1,246.40. 2 Such

an hourly rate is unreasonable for this substantively easy and routine case. The Supreme Court

has specifically directed that “if the benefits are large in comparison to the amount of time

counsel spent on the case, a downward adjustment [of counsel's contingent fee] is ... in order.”

Gisbrecht, 535 U.S. at 791. Such an adjustment is warranted here.




2
  Plaintiff’s agency representative will be requesting $6,000.00 under 406(a) fees for representation at the post-
litigation hearing, not Plaintiff’s counsel that is making the instant request.



                                                           3
  Case 2:16-cv-00758-DBP Document 35 Filed 12/10/20 PageID.567 Page 4 of 4




       To help determine a proper hourly rate the court ORDERS Plaintiff’s counsel to provide

a statement of his normal hourly billing charge for noncontingent-fee cases. Russell, 509 F.

App'x at 697 (“a record of the hours spent representing the claimant and a statement of the

lawyer's normal hourly billing charge for noncontingent-fee cases” may be required “as an aid to

the [district] court's assessment of the reasonableness of the fee yielded by the fee agreement”)

(quotations and citation omitted). Plaintiff’s counsel is also to provide a lodestar analysis of

normal hourly rates charged in the Salt Lake City area for similar work. Plaintiff’s counsel may

then renew this motion with those items included as part of a revised hourly rate request.

                                              ORDER

       For the reasons mentioned above, the court finds Plaintiff’s Counsel’s Motion for

Attorney Fees unreasonable. Therefore, the motion is DENIED. Plaintiff’s Counsel may renew

the request with additional information as outlined above.

       IT IS SO ORDERED.




                 DATED this 10 December 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  4
